Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00533-CV
                            ———————————
                       LAQUETTE FELDER, Appellant
                                         V.
               VENTANA GARDENS APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1111073


                          MEMORANDUM OPINION

      Appellant, Laquette Felder, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the Supreme Court, in

Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See TEX.

R. APP. P. 5, 42.3(c). Accordingly, we dismiss the appeal for nonpayment of all

required fees. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.